Exhibit 10.6



KENNAMETAL INC.
CASH SETTLED SHARE-BASED AWARD FOR CHINA-BASED EMPLOYEES
Grant Date: ____________________
Kennametal Inc. (the “Company”) hereby grants to «name» (the “Awardee”), as of
the Grant Date listed above, this Cash Settled Share-Based Award (the “Award”)
for «number of stock units» Stock Units, subject to the terms and conditions of
the Kennametal Inc. Stock and Incentive Plan of 2010, as Amended and Restated on
October 22, 2013, as further amended on January 27, 2015 (the “Plan”) and the
additional terms listed below. Capitalized terms used herein, but not otherwise
defined, shall have the same meaning ascribed to them in Schedule A or in the
Plan.
1.
Notwithstanding any provisions of the Plan, each Stock Unit represents the right
to receive a cash payment from the Company (or an Affiliate or Subsidiary
thereof, as applicable) equal to the Fair Market Value of one Share of the
Company’s Capital Stock, par value $1.25 per share, subject to the Forfeiture
Restrictions (defined below). Notwithstanding, Stock Units as initially awarded
have no independent economic value, but rather are mere units of measurement
used for purpose of calculating the number of Shares to be used in determining
the amount of the cash payment, if any, to be made under the Award.



2.
The prohibition against transfer and the obligation to forfeit and surrender the
Stock Units to the Company are herein referred to as “Forfeiture Restrictions.”
The Stock Units may not be sold, assigned, pledged, exchanged, hypothecated,
gifted or otherwise transferred, encumbered or disposed of, except as described
in the Plan, to the extent then subject to the Forfeiture Restrictions. The
Forfeiture Restrictions will be binding upon, and enforceable against, any
permitted transferee of the Stock Units.



3.
Provided that the Awardee does not Separate from Service and maintains
Continuous Status as an Employee from the Grant Date through the lapse date, the
Forfeiture Restrictions will lapse as follows: (a) on the first anniversary of
the Grant Date, one-third (1/3) of the Stock Units will vest and the Forfeiture
Restrictions will lapse as to those Stock Units; (b) on the second anniversary
of the Grant Date, an additional one-third (1/3) of the Stock Units will vest
and the Forfeiture Restrictions will lapse as to those Stock Units; and (c) on
the third anniversary of the Grant Date, the remaining one-third (1/3) of the
Stock Units will vest and the Forfeiture Restrictions will lapse as to those
Stock Units.



4.
The Awardee shall have only the Company's unfunded, unsecured promise to pay
pursuant to the terms of this Award. The rights of the Awardee hereunder shall
be that of an unsecured general creditor of the Company, and the Awardee shall
not have any security interest in any assets of the Company (or an Affiliate or
Subsidiary thereof). The Awardee shall not have any rights of ownership in the
Shares subject to the Stock Units, including, but not limited to, the right to
vote such Shares.



5.
The Stock Units, to the extent then subject to the Forfeiture Restrictions, will
be forfeited to the Company upon Separation from Service for any reason other
than death, Disability, Retirement or involuntary termination by the Company
without cause or voluntary termination by the Awardee for Good Reason (a) within
the six-month period immediately preceding a Change in Control in contemplation
of such Change in Control (and the Change in Control actually occurs) or (b)
during the two-year period following a Change in Control (a " Change in Control
Separation"). In the event that the Awardee Separates from Service as a result
of death, Disability, Retirement or a Change in Control Separation, the
Forfeiture Restrictions relating to any outstanding Stock Units under this Award
will automatically lapse.



6.
Except as otherwise provided herein, a cash payment equal to the Fair Market
Value of the Shares underlying Stock Units which are no longer subject to
Forfeiture Restrictions shall be made to the Awardee on the lapse date (or as
soon as reasonably practicable thereafter but in no event later than the 15th
day of the third month following such date), subject to the Awardee’s
satisfaction of all applicable income and employment withholding taxes.
Notwithstanding the foregoing or any provisions of this Award or the Plan to the
contrary, for a U.S. participant who is or becomes eligible to Separate from
Service on account of Retirement during the term of this award, upon a
Separation from Service due to Retirement, Disability or a Change in Control
Separation, the cash payment will be delayed and delivered on the six (6) month
anniversary of the Awardee’s Separation from Service, subject to the Awardee’s
satisfaction of all applicable income and employment withholding taxes.


1

--------------------------------------------------------------------------------



For the avoidance of doubt, in the People’s Republic of China, the Company, per
se, will not make such cash payment to the Awardee, instead, the Chinese local
subsidiary of the Company will, using its own RMB funds, make such cash payment
in RMB equal to the Fair Market Value at the current foreign exchange rate to
the Awardee.


7.
This Award is intended to comply with Section 409A of the Internal Revenue Code
(which deals with nonqualified deferred compensation) or an exception thereto
and the regulations promulgated thereunder and will be construed accordingly.
The Company reserves the right to administer, amend or modify the Award or to
take any other action necessary or desirable to enable the Award to be
interpreted and construed accordingly. Notwithstanding the foregoing, the
Awardee acknowledges and agrees that Section 409A may impose upon the Awardee
certain taxes or interest charges for which the Awardee is and shall remain
solely responsible.



8.
Notwithstanding anything to the contrary in this Award or the Plan, in the event
that this Award is not accepted by the Awardee on or before the date that is 180
days from the grant date noted herein (the “Forfeiture Date”), then this Award
shall become null and void and all Stock Units subject to this Award shall be
forfeited by the Awardee as of the Forfeiture Date. For acceptance to be valid,
the Awardee must accept this Award in the manner specified by the Company.



9.
All other terms and conditions applicable to this Award are contained in the
Plan. A copy of the Plan and related Prospectus is available on your accounts
page at netbenefits.fidelity.com under Plan Information and Documents, as well
as on The Hub under Human Resources.



KENNAMETAL INC.
By:     Kevin G. Nowe
Title:     Vice President, Secretary and General Counsel
    



2

--------------------------------------------------------------------------------



Schedule A


For purposes of this Award, the term “Good Reason” shall have the meaning set
forth below:
A. "Good Reason" for termination by the Awardee shall mean the occurrence of any
of the following in connection with a Change in Control:


(i)    without the Awardee's express written consent, the material diminution of
responsibilities or the assignment to the Awardee of any duties materially and
substantially inconsistent with his positions, duties, responsibilities and
status with Company immediately prior to a Change in Control, or a material
change in his or her reporting responsibilities, titles or offices as in effect
immediately prior to a Change in Control, or any removal of the Awardee from or
any failure to re-elect the Awardee to any of such positions, except in
connection with the termination of the Awardee's employment due to Cause (as
hereinafter defined) or as a result of the Awardee’s death;


(ii)    a material reduction by Company in the Awardee's base salary as in
effect immediately prior to any Change in Control;


(iii)    a failure by Company to continue to provide incentive compensation,
under the rules by which incentives are provided, on a basis not materially less
favorable to that provided by Company immediately prior to any Change in
Control;


(iv)    a material reduction in the overall level of employee benefits,
including any benefit or compensation plan, stock option plan, retirement plan,
life insurance plan, health and accident plan or disability plan in which
Awardee is actively participating immediately prior to a Change in Control
(provided, however, that there shall not be deemed to be any such failure if
Company substitutes for the discontinued plan, a plan providing Awardee with
substantially similar benefits) or the taking of any action by Company which
would adversely affect Awardee's participation in or materially reduce Awardee's
overall level of benefits under such plans or deprive Awardee of any material
fringe benefits enjoyed by Awardee immediately prior to a Change-in-Control;


(v)    the breach of this Agreement caused by the failure of Company to obtain
the assumption of this Agreement by any successor; and


(vi)    the relocation of the Awardee to a facility or a location more than 50
miles from the Awardee's then present location, without the Awardee's prior
written consent.


Notwithstanding the forgoing, in order for the Awardee to terminate for Good
Reason: (a) the Awardee must give written notice to Company or its successor of
the Awardee's intention to terminate employment for Good Reason within sixty
(60) days after the event or omission which constitutes Good Reason, and any
failure to give such written notice within such period will result in a waiver
by the Awardee of his right to terminate for Good Reason as a result of such act
or omission, (b) the event must remain uncorrected by the Company for thirty
(30) days following such notice (the "Notice Period"), and (c) such termination
must occur within sixty (60) days after the expiration of the Notice Period.


Subject to the terms and conditions of this Award and unless otherwise
specifically provided herein, in the event of a Change in Control Separation,
the Stock Units, to the extent earned by the Awardee, shall be paid as soon as
practicable following the date of such Change in Control Separation, but in no
event later than the last day of the “applicable 2½ month period” specified in
Treas. Reg. §1.409A-1(b)(4); provided that, in the Committee’s discretion, the
Stock Units may be settled in cash and/or securities or other property.





3